Hammond, J.
In this Commonwealth it is settled that, in an action by a married woman to recover damages for a personal injury, an impairment of her capacity to perform labor may be considered as an element of the damages. Jordan v. Middlesex Railroad, 138 Mass. 425. Harmon v. Old Colony Railroad, 165 Mass. 100. Nolin v. Pearson, 191 Mass. 283. The reasoning upon which the doctrine is based shows that the principle is applicable whether she ever has worked or not. Harmon v. Old Colony Railroad, ubi supra, pp. 104, 105.
It is argued however by the defendant that, even if this be so, yet the declaration in this case is not broad enough to cover such an element of damages. The declaration states that by reason of the accident “the plaintiff was thrown to the ground and caused to suffer great and severe bodily injury and anguish of mind.” It is to be noted that there is no claim in this case that the plaintiff was engaged in any special calling or occupation. The only claim is for such damage as is the natural and necessary result upon one’s capacity for labor of such a bodily injury as she received. Whatever may be the practice elsewhere, we think that in this Commonwealth it has been the practice to allow the jury under an allegation like this to take into consideration as an element of damages, not only the actual pain resulting from a physical injury, but also the impairment, if any, which is the manifest and necessary result to an ordinary person of such an injury. In Baldwin v. Western Railroad, 4 Gray, 333, evidence that the plaintiff was educated and a school teacher was held to have been wrongly admitted upon the question of *372damages, the declaration, alleging only that she received great hurt and damage. Bigelow, J., in giving the opinion, hints at the proper distinction when he says, “ In the present case, the evidence offered by the plaintiff to show her education and learning, and that she was a school teacher, could have had no relevancy or application to the question at issue between the parties, except as forming the basis on which special damages were to be assessed for the injury of which she complained. It did not tend to show an injury falling within the class of general damages. That class includes only such damages as any other person, as well as the plaintiff, might, under the same circumstances, have sustained, from the acts set out in the declaration.” See also, as bearing generally upon the subject, Brown v. Cummings, 7 Allen, 507, and cases therein cited; 1 Chit, on Pl. (16th Am. ed.) 411, 412, and authorities cited in the notes; Prentiss v. Barnes, 6 Allen, 410; Tyson v. Booth, 100 Mass. 258.

Exceptions overruled.